DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, 11, and 19 have been amended. Claims 1-25 have been added.  Claims 1-25 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"conveying apparatus" [means] "for delivering feed stock" [function] in line 3 of claim 1.
"folding and gluing apparatus" [means] "for selectively gluing and folding" [function] in lines 8-9 of Claim 1.
"analysis apparatus" [means] "for monitoring" [function] in line 10 of Claim 1
"control system" [means] "storing machine operating parameters" [function] in line 15 of Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
"conveying apparatus" [means] "for delivering feed stock" [function] in line 3 of claim 1. 
"folding and gluing apparatus" [means] "for selectively gluing and folding" [function] lines 8-9 of Claim 1.
"analysis apparatus" [means] "for monitoring" [function] in line 10 of Claim 1.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. MPEP 2181, section (1) (C), discloses: "To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)."
With regard to the claimed "conveying apparatus", the applicant recites “The line 10 comprises a conveying apparatus that may produce up to 200,000 cartons per hour." [Para. 29-30; applicant's spec.]; however, it is unclear where a denoted structure exists.
With regard to the claimed "folding and gluing apparatus", the applicant recites "the line includes a folding or gluing section 20 which applies glue...to appropriate places on the carton and subsequently folds the carton" [Para. 29-30; applicant's spec.]; however, it is unclear where a denoted structure exists.
With regard to the claimed "analysis apparatus", the applicant recites "Optional image analysis device 50 can read the printed unique ID code..." [Para. 36; applicant's spec.]; however, it is unclear where a denoted structure exists.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-10 and 21 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12-20 depend upon claim 11, thus inherit its deficiencies and therefore are rejected as well.

Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 23-25 depend upon claim 22, thus inherit its deficiencies and therefore are rejected as well.

Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  
Regarding Claim 17, line 1 recites “17. (Currently Amended)” should be “17. (Previously Presented)”
Regarding Claim 22, line 1 recites “22. (Previously Presented)” should be “22. (Currently Amended)” because the Applicant amended line 13 as “…the folding and gluing apparatus, and the analysis apparatus 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell (US PG Publication 20080020916 -hereinafter Magnell) in view of Clark (US 20110112685 A1 –hereinafter Clark).
Regarding Claim 1, Magnell discloses:
A system for carton serialization on a high-speed production line for selectively gluing and folding feed stock to form an assembled carton  (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed") comprising: 

a sensor for sensing feed stock entering the conveying apparatus (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.); 

folding and gluing apparatus operatively associated with the conveying apparatus for selectively gluing and folding feed stock to form assembled cartons (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed."); 
analysis apparatus for monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"); and 
a control system in operative communication with the sensor, (see Fig. 14, [0062] and [0066]; Magnell: "Using a data transmission format the dimensions read may be sent to a computer, which in this case will be the control system of a carton-making , 
However, Magnell does not explicitly teach:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; 
a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; 
a control system in operative communication with … the printer…, the control system storing machine operating parameters in a database at a plurality of times during system operation, and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printer to print the unique character string on each piece of feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive to the sensor and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed.
Clark from the same or similar field of endeavor teaches:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; (see [0032]; Clark: “An item, in accordance with FIG. 1 and as discussed hereinthroughout, is and includes any material, item, data, package, seal, machine or device (certain of which items may alternately be referred to as processes when performing operations, as discussed hereinbelow), ingredient, physical aspect, or the like that may be associated with a line, such as a packaging line… For example, rather than pill bottles, the subject line may include items in the form of soda bottles, tissue boxes, candy bars, EPC numbers, cases, cartons, and pallets, or any other series of items that may contribute to an ultimate outcome on a line.” See [0040]; Clark: “A stream may thus include an ordered flow of data related to items on the line, modeling the physical flow of real items. For example, the flow of labels in a labeler may 
a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; (see [0033]; Clark: “A process, as used herein and in accordance with FIG. 1, is an operation performed on an item... Processes may include, for example, a verification, a generation of a bar code, an application of a bar code, printing a label, a rejection, an inspection, taking of a photograph, reading of a bar code or RF tag, or the like.” See [0035]; Clark: “For example, each of generating a bar code number, sending the number to a printer, printing a label with the correspondent number…” See [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s).” See [0029]; Clark: “The term “serialization” generally refers to the unique identifier used on a saleable packaging unit or handling unit. The serial number may stand alone or be associated with product information such as lot, product ID, expire date or manufacturing date.” See [0041]; Clark: “The tracking of these unique processes, and association of the tracking with each item, thus further provides uniqueness to each item.” See [0052]; Clark: “More specifically, a carton of bottles may be readily reworked in the event of damage to a single bottle, due to the unique identification of not only the carton, but of each bottle that went into the carton, and of each item on each bottle, and of each ingredient for each item that went into the bottle.” That is, the printer prints the unit label(s) having unique identifier for each item.)
a control system in operative communication with … the printer… (see [0028]; Clark: “Line management may include the commissioning and decommissioning   the control system storing machine operating parameters in a database at a plurality of times during system operation (see [0080]; Clark: “The performance enhancement engine may track and store information related to lot attributes, process run attributes and production rate information. The performance enhancement engine may also track and store information related to the process type, including the priority and/or ran of the process run, the quality of a given process run and any errors or associated validation information, and statistics, such as, for example, the number of units processed in a given run, the number of “passed” and “failed” units associations and/or quality verifications, total rejected items, process interval times, including both per unit and per run times, and efficiency information, including the time necessary to resolve process stoppages, for example.”), and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information (see [0069]; Clark: “Advisor/Overseer data may be temporarily stored in the local Advisor/Overseer database during packaging and periodically transferred up to the unified Advisor/Overseer server. At the end of a packaging lot, all data may be transferred from the local Advisor/Overseer database to at least one unified Advisor/Overseer server database.” See [0082]; Clark: “The labeling unit 714 may , the control system controlling the printer to print the unique character string on each piece of feed stock (See [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s).” See [0029]; Clark: “The term “serialization” generally refers to the unique identifier used on a saleable packaging unit or handling unit. The serial number may stand alone or be associated with product information such as lot, product ID, expire date or manufacturing date.”), the unique character string comprising one or more of the identifying pieces of information (see [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s). It may also include visual inspection capabilities for the verification of label attributes, such as, for example, unit number, date, lot code, and expiration date.” See [0084]; Clark: “The generated number may be stored as a data value for association with an in process item, such as an item-process-stream (“IPS”) item as discussed further hereinbelow… Such data may include, for example, the item name, item type, assigned random serial number, characteristics, batches, lots, verifications, , responsive to the sensor (see [0044]; Clark: “By utilizing scanning and video devices, the system my pre-qualify a printed label, pre-package application, as to its printed nature and/or its RFID status, for example.” See [0041]; Clark: “The item-process-stream (IPS) system treats each item uniquely, and allows for the addition of processes to take one or more unique actions with respect to each item. The tracking of these unique processes, and association of the tracking with each item, thus further provides uniqueness to each item.”) and storing the unique character string and production time for each carton produced in the database (see [0069]; Clark: “Advisor/Overseer data may be temporarily stored in the local Advisor/Overseer database during packaging and periodically transferred up to the unified Advisor/Overseer server. At the end of a packaging lot, all data may be transferred from the local Advisor/Overseer database to at least one unified Advisor/Overseer server database.” See [0084]; Clark: “The generated number may be stored as a data value for association with an in process item, such as an item-process-stream (“IPS”) item as discussed further hereinbelow.”), and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed. (see [0028]; Clark: “Line management may include the commissioning and decommissioning products, the supporting of printers, barcode scanner and RFID readers operating in serialization modes, the real-time management of user defined business, real-time process and product quality checks, the generation of production and serialization reports, and the ability to run both serialized and non-serialized products on the same packaging line, for example.” See [0046]; Clark: “the system may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Clark’s features of a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; a control system in operative communication with … the printer…, the control system storing machine operating parameters in a database at a plurality of times during system operation, and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printer to print the unique character string on each piece of feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive to the sensor and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed. Doing so would improve the management and design of production 

Regarding Claim 11, Magnell teaches:
A method for carton serialization on a high- speed production line for selectively gluing and folding feed stock to form an assembled carton  (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed") comprising: 

sensing feed stock entering the conveying apparatus (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.); 

automatically gluing and folding carton feed stock fed on the conveying apparatus to form assembled cartons ( see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations ; 
monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"); and 

However, Magnell does not explicitly teach:
providing a conveying apparatus for delivering carton feed stock from a feed unit to a delivery unit; 
printing a unique character string on each piece of carton feed stock to uniquely identify each resulting assembled carton; 
operating a control system to store machine operating parameters in a database at a plurality of times during system operation, and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printing of the unique character string on each piece of carton feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive to sensing feed stock entering the conveying apparatus and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed.
Clark from the same or similar field of endeavor teaches:
providing a conveying apparatus for delivering carton feed stock from a feed unit to a delivery unit; (see [0032]; Clark: “An item, in accordance with FIG. 1 and as discussed hereinthroughout, is and includes any material, item, data, package, seal, machine or device (certain of which items may alternately be referred to as processes when performing operations, as discussed hereinbelow), ingredient, physical aspect, or the like that may be associated with a line, such as a packaging line… For example, rather than pill bottles, the subject line may include items in the form of soda bottles, tissue boxes, candy bars, EPC numbers, cases, cartons, and pallets, or any 
printing a unique character string on each piece of carton feed stock to uniquely identify each resulting assembled carton; (see [0033]; Clark: “A process, as used herein and in accordance with FIG. 1, is an operation performed on an item... Processes may include, for example, a verification, a generation of a bar code, an application of a bar code, printing a label, a rejection, an inspection, taking of a photograph, reading of a bar code or RF tag, or the like.” See [0035]; Clark: “For example, each of generating a bar code number, sending the number to a printer, printing a label with the correspondent number…” See [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s).” See [0029]; Clark: “The term “serialization” generally refers to the unique identifier used on a saleable packaging unit or handling unit. The serial number may stand alone or be associated with product information such as lot, product ID, expire date or manufacturing date.” See [0041]; Clark: “The tracking of these unique processes, and association of the tracking with each item, thus further provides uniqueness to each item.” See [0052]; Clark: “More specifically, a carton of bottles may be readily reworked in the event of damage to a single bottle, due to the unique identification of not only the carton, but of each bottle that went into the carton, and of 
operating a control system to store machine operating parameters in a database at a plurality of times during system operation (see [0080]; Clark: “The performance enhancement engine may track and store information related to lot attributes, process run attributes and production rate information. The performance enhancement engine may also track and store information related to the process type, including the priority and/or ran of the process run, the quality of a given process run and any errors or associated validation information, and statistics, such as, for example, the number of units processed in a given run, the number of “passed” and “failed” units associations and/or quality verifications, total rejected items, process interval times, including both per unit and per run times, and efficiency information, including the time necessary to resolve process stoppages, for example.”), and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information (see [0069]; Clark: “Advisor/Overseer data may be temporarily stored in the local Advisor/Overseer database during packaging and periodically transferred up to the unified Advisor/Overseer server. At the end of a packaging lot, all data may be transferred from the local Advisor/Overseer database to at least one unified Advisor/Overseer server database.” See [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s). It may also include visual inspection capabilities for the verification of label attributes, such as, for , the control system controlling the printing of the unique character string on each piece of carton feed stock, the unique character string comprising one or more of the identifying pieces of information (see [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s). It may also include visual inspection capabilities for the verification of label attributes, such as, for example, unit number, date, lot code, and expiration date.” See [0084]; Clark: “The generated number may be stored as a data value for association with an in process item, such as an item-process-stream (“IPS”) item as discussed further hereinbelow… Such data may include, for example, the item name, item type, assigned random serial number, characteristics, batches, lots, verifications, commissions, hierarchical locations, success or failure, or the like.”), responsive to sensing feed stock entering the conveying apparatus (see [0044]; Clark: “By utilizing scanning and video devices, the system my pre-qualify a printed label, pre-package application, as to its printed nature and/or its RFID status, for example.” See [0041]; Clark: “The item-process-stream (IPS) system treats each item uniquely, and allows for the addition of processes to take one or more unique actions with respect to each item. The tracking of these unique processes, and association of the tracking with each item, thus further provides uniqueness to each item.”)and storing the unique character string and production time for each carton produced in the database (see [0069]; Clark: “Advisor/Overseer data may be temporarily stored in the local Advisor/Overseer database during packaging and periodically transferred up to the unified Advisor/Overseer server. At the end of a packaging lot, all data may be transferred from the local Advisor/Overseer database to at least one unified Advisor/Overseer server database.” See [0084]; Clark: “The generated number may be stored as a data value for association with an in process item, such as an item-process-stream (“IPS”) item as discussed further hereinbelow.”), and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed. (see [0028]; Clark: “Line management may include the commissioning and decommissioning products, the supporting of printers, barcode scanner and RFID readers operating in serialization modes, the real-time management of user defined business, real-time process and product quality checks, the generation of production and serialization reports, and the ability to run both serialized and non-serialized products on the same packaging line, for example.” See [0046]; Clark: “the system may provide a graphical user interface (GUI) for interacting with the system, and/or for accessing data, modification, tracking, and/or reporting tools, for example. The GUI may allow for modification to the I/O, which may thereby modify and/or allow for interaction via the GUI with the line.” See [0076]; Clark: “Any device communication errors may be reported to the Advisor/Overseer and/or the unified Advisor/Overseer server. Such reporting may be initiated by the device and/or the operator and may allow for the termination of the start lot process.”)


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Dick et al. US PG Publication 20090105872 (hereinafter Dick).
Regarding Claim 2, the combination of Magnell and Clark teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the control system triggers timing of the printer based on a signal from the sensor.
Dick from the same or similar field of endeavor teaches wherein the control system triggers timing of the printer based on a signal from the sensor (see FIGS. 6-7 & Para. 78-79 & Para. 81; Dick: "The print station may include a printhead 218, for example, an inkjet printhead configured to fire ink droplets 220 onto a surface of the workpiece. Operation of the printhead may be coordinated with the position of the workpiece, based on an encoder in the workpiece drive mechanism. The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products. A speed selected so that the speed of forward movement of the workpiece along the linear path matches the speed of the marking instrument." Wherein, it is interpreted the control system is configured to control the printer (212) to print a unique character (i.e. indica or surface marks) on each piece of feed stock (i.e workpiece) responsive to a sensor (i.e. encoder) feedback.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Dick’s features of identifying each workpiece and storing data related to workpiece processing into the system that manufactures custom boxes. Doing so would result in a system that manufactures custom boxes by marking stock with identifiers which allow processing of the stock such 

Regarding to Claim 12, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, and Barnes as discussed connection with claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Dick in view of Floeder et al. US Patent No. 8,175,739 (hereinafter Floeder).
Regarding Claim 3, the combination of Magnell and Clark teaches the limitations as described in claim 1, Clark further teaches wherein the control system transfers a select character string to the printer at a beginning of each print operation (see [0035]; Clark: “each of generating a bar code number, sending the number to a printer, printing a label with the correspondent number…”) 
However, it does not explicitly teach the printer selectively increments the character string printed on each carton responsive to receiving a print command from the control system.
Floeder from the same or similar field of endeavor teaches: the printer selectively increments the character string printed on each carton responsive to receiving a print command from the control system (see FIG. 7, Col. 13; lines 20-30, Col. 14; lines 6-17 & Col. 28; lines 12-29; Floeder: "Fiducial marks may be a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Clark to include Floeder's features of incrementing the character string printed on each carton responsive to receiving a print command from the control system. Dping so would result in a system that prints unique identifiers in a sequence such that it is possible to determine which item was fed first into the manufacturing process and allows a reader to detect and record errors relative to the position of the fiducial marks.

Regarding Claim 13, the limitations in this claim is taught by the combination of Magnell, Clark, and Floeder as discussed connection with claim 3.

Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Barnes et al. US PG Publication WO 2016009188A1 (hereinafter Barnes).
Regarding Claim 4, the combination of Magnell and Clark teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the printer sends a print acknowledge signal to the control system after printing the unique character string on each carton.
Barnes from the same or similar field of endeavor teaches wherein the printer sends a print acknowledge signal to the control system after printing the unique character string on each carton (see PG. 5; Para. 5 & PG. 7; Para. 6; Barnes: "Processing of the marking data, marking feedback data and inspection data may be performed by a processor. At the time of printing each code, marking feedback data is collected. For example, the feedback may simply be a notification that the printing took place")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Clark to include Barnes’s features of the printer sends a print acknowledge signal to the control system after printing the unique character string on each carton. Doing so would increase the speed of production line of a series of unique identifiers. (Barnes, page 2)

Regarding Claim 10, the combination of Magnell and Clark teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising an image analysis device operatively associated with the control system for reading the unique character string to ensure proper printing of the unique character string.
 Barnes from the same or similar field of endeavor teaches further comprising an image analysis device operatively associated with the control system for reading the unique character string to ensure proper printing of the unique character string (see PG. 7; Para. 6-8; Barnes: "The inspection or verification device, which has access to the sequence of codes, inspects each unique identifier mark as it passes on the line (108). For example, a camera may be set up to view each article printed earlier on a conveyor, with the camera taking images of passing substrates on the conveyor. Assessment of the inspection data may, for example, indicate whether the code is present or not, whether the inspection has been made or not, or a more complex -15-assessment of any possible error, such as smudging or partially missing code. A comparison is made between expected data (e.g. an image of the code, or an OCR reading of the code determined from the unique identifier information made available by the server) and the result assessed. An error report may be logged where a difference is found." Wherein, it is interpreted that the system comprises an image analysis device (i.e. camera) operatively associated with the control system for reading the unique character string (i.e. code) to ensure proper printing of the unique character string).
The same motivation to combine Magnell, Clark, and Barnes set forth for Claim 4 equally applies to Claim 10.

Regarding Claim 14, the limitations in this claim is taught by the combination of Magnell, Clark, and Barnes as discussed connection with claim 4.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Magnell, Clark, and Barnes as discussed connection with claim 10. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Barnes in view of Hattrup et al. US PG Publication 20150231896 (hereinafter Hattrup).
Regarding Claim 5, the combination of Magnell, Clark, and Barnes teaches the limitations as described in claim 4; however, it does not explicitly teach the control system waits for the print acknowledgment signal after triggering the printer to ensure that the system maintains synchronization. 
Hattrup from the same or similar field of endeavor teaches the control system waits for the print acknowledgment signal after triggering the printer to ensure that the system maintains synchronization [[Hattrup, FIG. 1, Para. 62, Para. 100 & Para. 106] "The variable print by the marking system 106 [is] controlled by controller 112. As packages are printed the print verify function 115 is executed. An inkjet printer may be monitored by the print verify system 118 for several signals and protocol elements. It is the combined monitoring of these signals which provides the assurance and confirmation from the print verify system 118 to the controller 112 that the expected print is on the expected product." Wherein, it is interpreted that a control system (112) waits/listens for a print acknowledgement signal (i.e. confirmation from the print verify system 118 to the controller 112) to ensure that the system maintains synchronization (i.e. to ensure that an expected print is on an expected product)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Clark, and Barnes to include Hattrup's features of the control system waits for the print acknowledgment signal after triggering the printer to ensure that the system maintains synchronization. 

Regarding Claim 15, the limitations in this claim is taught by the combination of Magnell, Clark, Barnes, and Hattrup as discussed connection with claim 5.

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Barnes in view of Hattrup further in view of Rowley et al. US Patent No. 9,174,758 (hereinafter Rowley).
Regarding Claim 6, the combination of Magnell, Clark, Barnes, and Hattrup teaches the limitations as described in claim 5; however, it does not explicitly teach wherein the control system is adapted to selectively stop the conveying apparatus, stop a feeding apparatus or take no action if the system does not maintain synchronization.
Rowley from the same or similar field of endeavor teaches wherein the control system is adapted to selectively stop the conveying apparatus, stop a feeding apparatus or take no action if the system does not maintain synchronization. [[Rowley, Col. 18; lines 1-31] "Packages of varying heights are conveyed on a flat belt conveyor. A label may be made ready (1304) (e.g., printed, retrieved), and if a successful acknowledgment of the label being ready is not received, the moving packaged unit may be stopped to allow sufficient time for application of the label." Wherein, it is interpreted that the control system is adapted to stop the conveying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Clark, Barnes, and Hattrup to include Rowley's features of performing corrective action if synchronization is not maintained into the system that manufactures custom boxes by uniquely identifying stock, removing stock does not contain a unique mark and verifying that the system maintains synchronization as taught by the combination of Magnell, Clark, Barnes and Hattrup would result in a system that is configured to determine a delay time to stop a conveyor, if necessary, to allow synchronization of the system to be maintained.

Regarding Claim 16, the limitations in this claim is taught by the combination of Magnell, Clark, Barnes, Hattrup, and Rowley as discussed connection with claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of stackOverflow (NPL: “Good algorithm to convert timestamp to a shorter alphanumeric representation” –hereinafter stackOverflow).
Regarding Claim 7, the combination of Magnell and Clark teaches the limitations as described in claim 1, Clark further teaches wherein the unique character string includes the start time of the print job (see [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s). It may also include visual inspection capabilities for the verification of label attributes, such as, for example, unit number, date, lot code, and expiration 
However, it does not explicitly teach the start time … selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters.
StackOverflow from the same or similar field of endeavor teaches the start time … selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters (see Mike’s question on Mar 23, 2011; StackOverflow: “a timestamp that contains year, month, day, hour, minute, second and convert it into a 7 digit or less (but consistent) alphanumeric representation”. See 0cd’s answer on Jun 6, 2017; StackOverflow teaches the Javascript converts timestamp to return a 6-digit alphanumeric string).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Clark to include stackOverflow's features of the start time selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters. Doing so would sorting dated information in alphanumeric string to minimize the size of transmitted data and improve the code length.

Regarding Claim 17, the limitations in this claim is taught by the combination of Magnell, Clark, and stackOverflow as discussed connection with claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Barnes in view of Hattrup further in view of Teudt (US 2013/0132231 A1 –hereinafter Teudt).
Regarding Claim 8, the combination of Magnell, Clark, Barnes, and Hattrup teaches the limitations as described in claim 5; however, it does not explicitly teach the control system waits for the print acknowledgement and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe, and thereafter a new print string is sent to the printer before restarting the production line to minimize disruption to production caused by a line shutdown.
Teudt from the same or similar field of endeavor teaches the control system waits for the print acknowledgement (see [0235]; Teudt: “WAIT PRINT REPLY: (STATE 1030) …  ElseIf received = ACK' Then transmit print job payload transmit". timer => 30sec state => WAIT PRINT PAYLOAD REPLY”) and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe (see [0235]; Teudt: “WAIT_PRINT_PAYLOAD_REPLY: (STATE 1050)  If received = “NAK” Then Set print job state to NOT_PRINTED  timer => 2min   state => IDLE”), and thereafter a new print string is sent to the printer before restarting the production line (see [0237]; Teudt: “WAIT_CONNECT: (STATE 1120)  If received from modem = “CONNECT” Then  transmit to modem “REGISTER” with UUID  timer => 5min  state => IDLE”) to minimize disruption to production caused by a line shutdown (see [0238]; Teudt: “Real Time Physical Printer Status can be provided by a printer application continuously polling the physical printer for status. This polling only .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Clark, Barnes, and Hattrup to include Teudt’s features of the control system waits for the print acknowledgement and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe, and thereafter a new print string is sent to the printer before restarting the production line to minimize disruption to production caused by a line shutdown. Doing so would monitoring availability of the remote printer and minimize on merchant data and time of day. (Teudt, [0035])

Regarding Claim 18, the limitations in this claim is taught by the combination of Magnell, Clark, Barnes, Hattrup, and Teudt as discussed connection with claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Bedford (US 2018/0357596 A1 –hereinafter Bedford).
Regarding Claim 9, the combination of Magnell and Clark teaches the limitations as described in claim 1; however, it does not explicitly teach a fingerprint scanner used by an operator to log into the system and the serialization reports include operator identification information responsive to the operator logging into the system.
Bedford from the same or similar field of endeavor teaches a fingerprint scanner used buy an operator to log into the system (see [0148]; Bedford: “The and the serialization reports include operator identification information responsive to the operator logging into the system (see [0183]; Bedford: “The barcode of the product is scanned (410) and all the information (e.g. supplier (operator) name, biometric information and product details /identifier) is saved (411) to the supply chain management device (403).” See [0158]; Bedford: “For each stage at the supply chain, the product is associated with an operator handling the product, the operator having been securing identified and authenticated prior to the product identifier being obtained.” That is, the supply chain management device receives, monitors, and manages the operator’s biometric information response to the operator inputting to the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Clark to include Bedford's features of a fingerprint scanner used buy an operator to log into the system and the serialization reports include operator identification information responsive to the operator logging into the system. Doing so would track and improve the difficulties of the complexity of supply chains. (Bedford, [0003])

Regarding Claim 19, the limitations in this claim is taught by the combination of Magnell, Clark, and Bedford as discussed connection with claim 9.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Hattrup further in view of Spencer et al. (US 20070235528 A1 –hereinafter Spencer).
Regarding Claim 21, the combination of Magnell and Clark teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the control system tracks whenever a system setting, or job setting is changed and the control system stores a first carton ID to pass the sensor after the change is made and creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage.
Hattrup from the same or similar field of endeavor teaches wherein the control system tracks whenever a system setting, or job setting is changed (see [0113]; Hattrup: “Note that while plastic is the most commonly used packaging material in the food industry, the technology can also be used to form continuous paper and fabric product containers by changing the edge sealing/seaming methods.) and the control system stores a first carton ID to pass the sensor after the change is made (see [0113]; Hattrup: “Note that while plastic is the most commonly used packaging material in the food industry, the technology can also be used to form continuous paper and fabric product containers by changing the edge sealing/seaming methods. In general, almost every type of packaging allows printing and/or adding unique identification marks as noted herein.” See [0268]; Hattrup: “In one form, the system further comprises a database storing data indicative of the content of individual packages.” See [0193]; Hattrup: “The photo eye sensor 37 reads indexing marks on the edge of the web and
The same motivation to combine Magnell, Clark, and Hattrup set forth for Claim 5 equally applies to Claim 21.
However, it does not explicitly teach … creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage.
Spencer from the same or similar field of endeavor teaches … creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage (see [0015]; Spencer: “In the Management Mode of the method of the invention, the associated product identification information and expiration date information is queried to generate a list of products with product unit expiration dates that match a selected date or fall within a selected date range. A user may then check the listed products to determine whether product units with an expiration date within the selected range remain unsold.” That is, the Management Mode [a serialization report] comprises a list of products with product unit expiration dates that match a selected date or fall within a selected date range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Clark, and Hattrup to 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark Kothari et al. (US 20190056717A1- hereinafter Kothari) further in view of Hattrup.
Regarding Claim 22, Magnell teaches:
A system for carton serialization on a high- speed production line for selectively gluing and folding feed stock to form an assembled carton  (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed") comprising: 

a sensor for sensing feed stock entering the conveying apparatus; (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.)

folding and gluing apparatus operatively associated with the conveying apparatus for selectively gluing and folding feed stock to form assembled cartons; (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed.")
analysis apparatus for monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"); and 
a control system in operative communication with the sensor,(see Fig. 14, [0062] and [0066]; Magnell: "Using a data transmission format the dimensions read may be sent to a computer, which in this case will be the control system of a carton-making machine 1402. Based on the dimensions received and type or design of carton to use, the carton-making machine should be able to automatically produce the appropriately sized carton." Wherein, it is interpreted that a control system (1402) is in operative communication with the sensor (i.e. to receive measurements/dimensions) and the folding, gluing and analysis apparatus (i.e. to enable automatic production of a carton)), 
However, Magnell does not explicitly teach:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; 
a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; 
a control system in operative communication with … the printer…, the control system storing machine operating parameters in a database at a plurality of times during system operation, the control system controlling the printer to print the unique character string on each piece of feed stock responsive to the sensor and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports showing the stored machine operating parameters at the tine any assembled carton was formed, wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Clark from the same or similar field of endeavor teaches:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; (see [0032]; Clark: “An item, in accordance with FIG. 1 and as discussed hereinthroughout, is and includes any material, item, data, package, seal, machine or device (certain of which items may alternately be referred to as processes when performing operations, as discussed hereinbelow), ingredient, physical aspect, or the like that may be associated with a line, such as a packaging line… For example, rather than pill bottles, the subject line may include items in the form of soda bottles, tissue boxes, candy bars, EPC numbers, cases, cartons, and pallets, or any other series of items that may contribute to an ultimate outcome on a line.” See [0040]; Clark: “A stream may thus include an ordered flow of data related to items on the line, modeling the physical flow of real items. For example, the flow of labels in a labeler may physically be on a label web, and the flow of bottles may typically be via a conveyor, and stream may model each.”)
a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; (see [0033]; Clark: “A process, as used herein and in accordance with FIG. 1, is an operation performed on an 
a control system in operative communication with … the printer… (see [0028]; Clark: “Line management may include the commissioning and decommissioning products, the supporting of printers, barcode scanner and RFID readers operating in serialization modes, the real-time management of user defined business, real-time process and product quality checks, the generation of production and serialization reports, and the ability to run both serialized and non-serialized products on the same packaging line, for example.”) the control system storing machine operating parameters in a database at a plurality of times during system operation (see [0080]; Clark: “The performance enhancement engine may track and store information related to lot attributes, process run attributes and production rate information. The performance enhancement engine may also track and store information related to the process type, including the priority and/or ran of the process run, the quality of a given process run and any errors or associated validation information, and statistics, such as, for example, the number of units processed in a given run, the number of “passed” and “failed” units associations and/or quality verifications, total rejected items, process interval times, including both per unit and per run times, and efficiency information, including the time necessary to resolve process stoppages, for example.”), the control system controlling the printer to print the unique character string on each piece of feed stock (See [0082]; Clark: “The labeling unit 714 may receive input related to the serialization number and other label attributes and print the unit label(s).” See [0029]; Clark: “The term “serialization” generally refers to the unique identifier used on a saleable packaging unit or handling unit. The serial number may stand alone or be associated with product information such as lot, product ID, expire date or manufacturing date.”) responsive to the sensor (see [0044]; Clark: “By utilizing scanning and video devices, the system my pre-qualify a printed label, pre-package application, as to its printed nature and/or its RFID status, for example.” See [0041]; Clark: “The item-process-stream (IPS) system treats each item uniquely, and allows for the addition of processes to take one or more unique actions with respect to each item. The tracking of these unique processes, and association of the tracking with each item, thus further provides uniqueness to each item.”) and storing the unique character string and production time for each carton produced in the database (see [0069]; Clark: “Advisor/Overseer data may be temporarily stored in the local Advisor/Overseer database during packaging and periodically transferred up to the unified Advisor/Overseer server. At the end of a packaging lot, all data may be transferred from the local Advisor/Overseer database to at least one unified Advisor/Overseer server database.” See [0084]; Clark: “The generated number may be stored as a data value for association with an in process item, such as an item-process-stream (“IPS”) item as discussed further hereinbelow.”), and the control system selectively providing serialization reports showing the stored machine operating parameters at the tine any assembled carton was formed (see [0028]; Clark: “Line management may include the commissioning and decommissioning products, the supporting of printers, barcode scanner and RFID readers operating in serialization modes, the real-time management of user defined business, real-time process and product quality checks, the generation of production and serialization reports, and the ability to run both serialized and non-serialized products on the same packaging line, for example.” See [0046]; Clark: “the system may provide a graphical user interface (GUI) for interacting with the system, and/or for accessing data, modification, tracking, and/or reporting tools, for example. The GUI may allow for modification to the I/O, which may thereby modify and/or allow for interaction via the GUI with the line.” See [0076]; Clark: “Any device communication errors may be reported to the Advisor/Overseer and/or the unified Advisor/Overseer server. Such reporting may be initiated by the device and/or the operator and may allow for the termination of the start lot process.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Clark’s features of a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; a control system in operative communication with … the printer…, the control system storing machine operating parameters in a database at a plurality of times during system operation, and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printer to print the unique character string on each piece of feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive to the sensor and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports showing the stored machine operating parameters at the time any assembled carton was formed. Doing so would improve the management and design of production processes, including serialization of complex production processes, save cost, and reduce time consuming. (Clark, [0010] and [0028])
 wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Kothari from the same or similar field of endeavor teaches …wherein the control system uses a software finite state machine (FSM) (see [0035]; Kothari: “the sub-model 307 of the printing controller includes a finite state machine 320”) to manage the printer comprised of a plurality of states and a plurality of statuses (see [0035]; Kothari: “The finite state machine 320 can represent various operational states of the printing controller 307, which can depend on which of the stages of the printing system are active or completed, and which remain to be activated.”) to ensure that the printer maintains synchronization (see [0035]; Kothari: “For example, to perform fusing of a layer of build material, the finite state machine 320 can issue a command to cause a printhead (that is to dispense the fusing agent) to be activated from an idle state to an active state, and to move the printhead to a target location (or target locations). At the target location(s), the finite state machine 320 can issue a command to activate the printhead to dispense the fusing agent onto the layer of build material. After the fusing agent has been dispensed, the printhead can return a signal to the finite state machine 320 to indicate completion, at which time the finite state machine 320 can issue a command to cause the printhead to be deactivated to an idle state.” That is, the finite state machine receives a signal to indicate completion before deactivate the  (see [0035]; Kothari: “The finite state machine 320 can represent various operational states of the printing controller 307, which can depend on which of the stages of the printing system are active or completed, and which remain to be activated… After the fusing agent has been dispensed, the printhead can return a signal to the finite state machine 320 to indicate completion, at which time the finite state machine 320 can issue a command to cause the printhead to be deactivated to an idle state.” That is, depend on which of the stages of the printing system [a job is changed] that the finite state machine can issue a command to cause the printhead [address the printer at desired times]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell and Clark to include Kothari’s features of the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization, and for addressing the printer at desired times, such as when the production line is down or when a job is changed. Doing so would automatically analyzing timing constraints of capabilities to optimal schedule for print engine capabilities.
However, it does not explicitly teach … to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job.
… to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job (see [0198]; Hattrup: “The marking system applies a unique identifier to each product and applies an element corresponding to its unique identifier. The marking system applies an element A including information A from the data record A to the product A having unique identifier A, applies an element B including information B from the data record B to the product B having unique identifier B, applies an element C including information C from the data record C to the product C, and applies an element D including information D from the data record D to the product D, wherein the information is different from each other and wherein the elements are different from each other”. That is, the marking system ensure applies a unique identifier to each product and applies an element corresponding to its unique identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Clark, Kothari to include Hattrup’s features of the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job. Doing so would result in a system that that monitors signals which provide assurance and confirmation that the printer is printing on the expected product such that the production process requires minimal handling while maintaining superior quality.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Clark in view of Kothari in view of Hattrup further in view of Teudt (US 2013/0132231 A1 –hereinafter Teudt).
Regarding Claim 23, the combination of Magnell, Clark, Kothari, and Hattrup teaches the limitations as described in claim 22, Kothari further teaches wherein the plurality of states are selected from an idle stopped state (see [0035]; Kothari: “the printhead to be deactivated to an idle state”), an idle running state (see [0035]; Kothari: “a printhead to be activated from an idle state to an active state”), 
However, it does not explicitly teach …a carton print state and a print acknowledge state.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the continuous web of sequential packages which is formed by the form, fill and seal machine into individual products.”)
The same motivation to combine Magnell, Clark, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 23.
However, it does not explicitly teach … a …print state and a print acknowledge state.
Teudt from the same or similar field of endeavor teaches … a …print state and a print acknowledge state (see [0237]; Teudt: “IDLE: (STATE 1140) If received from modem = “PRINT” Then If printer online Then Transmit to modem “ACK” timer => .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Clark, Kothari, and Hattrup to include Teudt’s features of a print state and a print acknowledge state. Doing so would implement a Printer Finite State Machine to monitor the print job effectively.

Regarding Claim 24, the combination of Magnell, Clark, Kothari, and Hattrup teaches the limitations as described in claim 22, Kothari further teaches wherein the FSM is initialized to an idle stopped state if the line is stopped (see [0035]; Kothari: “At the target location(s), the finite state machine 320 can issue a command to activate the printhead to dispense the fusing agent onto the layer of build material. After the fusing agent has been dispensed, the printhead can return a signal to the finite state machine 320 to indicate completion, at which time the finite state machine 320 can issue a command to cause the printhead to be deactivated to an idle state.” That is, the printhead completed, the finite state machine is change to an idle state.) 
However, it does not explicitly teach then the FSM transitions to a carton text send state to instruct the printer what unique character string print.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the 
The same motivation to combine Magnell, Clark, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 24.
Teudt from the same or similar field of endeavor teaches and then the FSM transitions to a (see [0214]; Teudt: “As tsgCafe.CafePrinter, having parameters PrinterUuid [in] being a String containing the unique identifier of the printer and PrintJobUuid [in] being String containing the unique identifier of the print job.” See [0236]; Teudt: “Each remote printer can identified by either a Universally Unique Identifier (UUID) or an International Mobile Equipment Identity (IMEI.)” See [0237]; Teudt:” WAIT_CONNECT: (STATE 1120) If received from modem = “CONNECT” Then transmit to modem “REGISTER” with UUID”).
The same motivation to combine Magnell, Clark, Kothari, Hattrup, and Teudt set forth for Claim 23 equally applies to Claim 24.

Regarding Claim 25, the combination of Magnell, Clark, Kothari, and Hattrup teaches the limitations as described in claim 22, Dick further teaches wherein (see [0033]; Clark: “Processes may include, for example, a verification, a generation of a bar code, an application of a bar code, printing a label, a rejection, an inspection, taking of a photograph, reading of a bar code or RF tag, or the like.”) 
The same motivation to combine Magnell and Clark set forth for Claim 22 equally applies to Claim 25.
However, it does not explicitly teach if the FSM is in an idle running state the line is running and …the FSM transitions to a carton print state to trigger the printer to print, and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
Kothari from the same or similar field of endeavor teaches if the FSM is in an idle running state the line is running (see [0035]; Kothari: “to perform fusing of a layer of build material, the finite state machine 320 can issue a command to cause a printhead (that is to dispense the fusing agent) to be activated from an idle state to an active state, and to move the printhead to a target location (or target locations)”) and …the FSM transitions to a (see [0035]; Kothari: “At the target location(s), the finite state machine 320 can issue a command to activate the printhead to dispense the fusing agent onto the layer of build material.”). 
The same motivation to combine Magnell, Clark, and Kothari set forth for Claim 22 equally applies to Claim 25.
… a carton print state…, and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the continuous web of sequential packages which is formed by the form, fill and seal machine into individual products.”)
The same motivation to combine Magnell, Clark, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 25.
However, it does not explicitly teach and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
Teudt from the same or similar field of endeavor teaches and then the FSM transitions to a print acknowledge state to wait for an acknowledgement (see [0237]; Teudt: “IDLE: (STATE 1140) If received from modem = “PRINT” Then If printer online Then Transmit to modem “ACK” timer => 30s  state => WAIT_PAYLOAD  Else  Transmit to modem “NAK”  timer => 5min  state => IDLE”), and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer (see [0237]; Teudt: “received from modem = “CONNECT” Then transmit to , and if an ACK is received from the printer (see [0237]; Teudt: “If printer online”), the FSM transitions to the idle running state (see [0237]; Teudt: “IDLE: (STATE 1140)”).
The same motivation to combine Magnell, Clark, Kothari, Hattrup, and Teudt set forth for Claim 23 equally applies to Claim 25.

Response to Arguments
Applicant’s arguments filed 04/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant’s argument located within the second page of the remarks (numbered as page 11) which recites:
“Applicant directs the Examiner's attention to paragraphs [0029]-[0030] which discuss the production line 10 and which is illustrated in block diagram form using labeled rectangular boxes. The production line 10 comprises a conveying apparatus that may produce up to 200,000 cartons per hour and is shown in Fig. 1. A folding and gluing section 20 applies glue to appropriate places on the carton and subsequently folds the carton into its assembled state. A rejection section 22 is employed to reject a carton when an error has been found in the folding and gluing section 20. Both these paragraphs [0029]-[0030] and [0037] discuss apparatus for monitoring operation of carton assembly which is characterized in the claims as an analysis apparatus.”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the word “conveying” means transport or carry to a place. Therefore, it is not a structural modifier to apparatus. The same applies to the other noted terms.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 12) which recites:
“Applicant notes the requirement for information relative to the previously filed Declaration of Daniel P. McCarty one of the joint inventors named in the application. 
Submitted herewith is a copy of an email dated September 10, 2016, stating that the YouTube video referenced in the Declaration is private (for the record, the name of Applicant's undersigned attorney appears in the header as a result of printing the copy of the email in preparation for this response). Applicant is not aware of any history of the YouTube account or if such a history is available. 
Also submitted are a copy of a press release relating to the Drupa Trade Fair and a Booth Communications brochure relative to products exhibited at the Trade Fair relating to Item 5 in the Declaration. ”

The Examiner respectfully disagrees. Regarding the demonstration at the Drupa Trade Fair in Germany 2016, the invention is publicly disclosed. Moreover, the Applicant cannot be able to prove the YouTube video was not public when uploaded. Therefore, the Youtube video still could be considered as prior art.

With respect to applicant’s argument located within the fourth page of the remarks (numbered as pages 13) which recites:
“The cited references are no more than background-type references relative to the claimed invention. None of the references are directed to the concept of serialization. None of the references disclose or suggest providing serialization reports showing stored machine operating parameters at the time any assembled carton was formed, as required by claim 1.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lamkin (US20020169520A1) discloses a method for operating the serialization management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117